Title: To Thomas Jefferson from Meriwether Smith, 4 February 1781
From: Smith, Meriwether
To: Jefferson, Thomas



Dear Sir
 Fredericksburg, Feb: 4h: 1781.

I am on the road to Philadelphia, and have just Time to acquaint you that I have received Letters from De francy dated at Bourdeaux informing me that he should find no Difficulty in complying with the Contract he had made with this State; and that I might expect him in the Spring of the Year.
He earnest requests me to press the providing of the Tobacco for his Ships, as Nothing but Dispatch can render the Trade here beneficial to his Friends. I entreat you, my dear Sir, to be attentive to this Circumstance, as I am convinced in my Mind that Notwithstanding our other Endeavours, we shall find this the Chief Source from whence our Supplies will flow, and the only one on which we may with certainty depend. M. de Beaumarcha[is] continues still disposed to serve America and will prosecute his first Plan. The  fault will be ours, so far as we are concerned, if we do not turn it to our Advantage.
The Loss of Charles town and the Reports wh[ich] were industriously circulated, that it had been given up by Lincoln and that Congress were disposed to make Peace with Britain on any Terms, have served to embarrass our Affairs in France, as the Ministry were much alarmed on the Occasion; having before, for some Time, entertained Suspicions of such a Design.
De francy writes me that he shall be out with ten Ships well armed, two of which will be of the Line.
I rejoice with you on Morgan’s late Success—tis a great Affair and will be very important I apphrehend in its Consequences. Without it, I suspect that Genl. Green would have found himself shortly [in a] very perilous Situation. This will give Spirits to the People, strengthen our Hands and give us Time which I beleive we want.
The Speaker left this place Yesterday. My Carriage is broken down, but I shall proceed to Morrow.
I am with great Esteem & Regard, Dr Sir, Yr: most obedt. hble Servt.,

M: Smith.

